 

Exhibit 10.3

 

EXECUTION VERSION

 

AMENDMENT NO. 1 TO

FORBEARANCE AGREEMENT

 

This AMENDMENT NO. 1 TO FORBEARANCE AGREEMENT (this “Amendment”) dated as of
July 8, 2016 (the “Effective Date”) is entered into by Electronic Cigarettes
International Group, Ltd. (the “Borrower”), and Calm Waters Partnership (the
“Lender”).

 

Recitals

 

WHEREAS, on September 30, 2015 the Borrower and Lender entered into that certain
Forbearance Agreement (the “Forbearance Agreement”);

 

WHEREAS, the Borrower and Lender desire that the Forbearance Agreement be
amended to reflect changes in certain provisions as specified below; and

 

NOW, THEREFORE, in consideration of the foregoing, and of the mutual
representations, warranties, covenants, and agreements herein contained, the
parties hereto agree as follows:

 

Agreement

 

Section 1.          Defined Terms. Unless otherwise indicated herein, all terms
which are capitalized but are not otherwise defined herein shall have the
meaning ascribed to them in the Forbearance Agreement.

 

Section 2.          Amendments to Forbearance Agreement.

 

a. Section 4(a)(a) is hereby amended by deleting “March 31, 2017” and inserting
“June 30, 2020” in place thereof.

 

b. Section 4(b) is hereby deleted in its entirety and replaced with the
following:

 

“(b)          During the Forbearance Period, interest shall continue to accrue
on the Obligations as set forth in the Credit Agreement and Notes, provided that
interest shall accrue on the September 2015 Interest Payment at a rate equal to
14% per annum until June 30, 2016. Beginning July 1, 2016, interest shall accrue
on the September 2015 Interest Payment at a rate equal to 4% per annum;
provided, however, that all amounts not paid when due hereunder shall bear
interest (after as well as before judgment), payable on demand, at 6% per annum.
The September 2015 Interest Payment and interest accrued hereunder shall be paid
to the Lender in cash on June 30, 2020.”

 

c. Section 8 is hereby amended by deleting “780 North Water Street” and
inserting “833 East Michigan Street, Suite 1800” in place thereof.

 

 

 

 

Section 3.          Conditions Precedent. Lender shall not be obligated under
this Amendment, and the terms of this Amendment shall not be binding on Lender,
unless and until: (i) Borrower has duly executed and delivered to Lender this
Agreement, together with a copy of a resolution of its board of directors
approving the terms and execution and delivery of this Amendment; (ii) Lender
has duly executed and delivered to Borrower this Amendment; (c) Borrower has
duly executed and delivered to Lender the amended and restated Forbearance
Warrant, substantially in the form attached hereto as Exhibit A; (d) the
representations and warranties set forth in Section 5 of the Agreement shall be
true and correct on and as of the date hereof, with the same effect as though
made on and as of such date, and Lender shall have received a certificate, dated
the Fifth Closing Date (as defined in the Credit Agreement), and signed by the
chief financial officer of the Borrower, confirming compliance with the
conditions precedent set forth in this clause; and (e) all of the conditions set
forth in Section 4.05 to the Credit Agreement (as added by Amendment No. 5
thereto) have been satisfied.

 

Section 4.          Release. Borrower forever releases and discharges Lender and
its affiliates, officers, directors, shareholders, agents, representatives,
attorneys and employees (collectively, the “Released Parties”), and each of
them, past and present, from any and all actions, obligations, costs, damages,
losses, claims, liabilities and demands of whatever kind and nature which
Borrower has had, now has or hereafter may have, arising from or by reason of or
in any way connected with any transaction, matter, event or circumstances which
occurred or existed prior to the date hereof. It is understood and agreed that
this release is not to be construed as an admission of liability on the part of
Lender or the Released Parties.

 

Section 5.          Ratifications; Inconsistent Provisions. Except as otherwise
expressly provided

herein, the Forbearance Agreement, is, and shall continue to be, in full force
and effect and is hereby ratified and confirmed in all respects, except that on
and after the Effective Date, all references in the Forbearance Agreement to
“this Forbearance Agreement”, “hereto”, “hereof”, “hereunder” or words of like
import referring to the Forbearance Agreement shall mean the Forbearance
Agreement as amended by this Amendment. Notwithstanding the foregoing to the
contrary, to the extent that there is any inconsistency between the provisions
of the Forbearance Agreement and this Amendment, the provisions of this
Amendment shall control and be binding.

 

Section 6.          Counterparts. This Amendment may be executed in any number
of counterparts, all of which will constitute one and the same instruments and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other party. Facsimile or other electronic
transmission of any signed original document shall be deemed the same as
delivery of an original.

 

[The Remainder of this Page is Blank]

 

2

 

 

IN WITNESS WHEREOF, the Company has caused this Amendment to be executed as of
the date first written above by its respective officers thereunto duly
authorized.

 

  ELECTRONIC CIGARETTES   INTERNATIONAL GROUP, LTD.         By:     Name:  
Title:         CALM WATERS PARTNERSHIP         By:     Name:   Title:

 

 

